DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-12 are pending.
Election/Restrictions

Applicant's election without traverse of Group I, claims 1-6, directed to a compound, and the species:

    PNG
    media_image1.png
    256
    765
    media_image1.png
    Greyscale
 in the reply filed on 06/21/2021 is acknowledged. The election of species was made with traverse.
The traversal of species is on the ground(s) that the species share same backbone DAD2 and therefore examination of the genus can be one without undue burden.  This is not found persuasive because based on variations of substituents on the backbone as well as X and Y ligands, the number of compounds encompassed by the genus are easily in thousands.  As a result, an undue burden would be placed on the Examiner to search applicant's each compound. 
The requirement is therefore made FINAL.
Since the elected species reads on claims 1-3 and 5, these claims are under current examination. The elected species is found free of prior art and the search is extended to other species and claim 4 is hereby rejoined. Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Please note that after a final requirement for restriction, the Applicants, in addition to making any response due on the remainder of the action, may petition the Commissioner to review the requirement.  Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Claims 1- 5 are under current examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Winter (US 20190301010 A1; effective filing date 06/06/2016).
Determining the scope and contents of the prior art
Winter teaches compound of formula:

    PNG
    media_image2.png
    135
    322
    media_image2.png
    Greyscale

for forming a thin film on a substrate, wherein R1 is preferably isopropyl or isobutyl; R2 and R3 can be H, C1-10 alkyl, amino etc.; M can be Cu, Ni, Ir etc.; p is the charge on the ligand; m is an integer, such as 1; n is a formal charge of M, such as 0, 1, 2 or 3; and o is an integer, such as 1, 2 or 3 (thus encompass compound of the instant claims, when M=Ir; n=1, 2 or 3; o=1, 2 or 3; p=2- charge on the ligand; R1= isopropyl or isobutyl; R2 and R3 = H) (abstract and claims). The cited prior art further teaches example (Fig 2), such as 
    PNG
    media_image3.png
    397
    402
    media_image3.png
    Greyscale
 
Ascertaining the differences between the prior art and the claims at issue
Winter teaches genus, which encompass applicants’ compound for using in making a thin film on a substrate, but fails to teach example with Ir metal. 
Resolving the level of ordinary skill in the pertinent art
With regard to the above difference- Since the cited prior art teaches genus and species closely similar to the species of the instant claims and provide that p is a charge on the ligand and M can be Ir, it would have been prima facie obvious to a person of ordinary skill in the art that a subgenus with Ir metal may be selected from the cited prior art genus for using in making of a thin film on a substrate as taught by the cited prior art.
Since examples of species or subgenus taught by the cited prior art are structurally similar to that claimed, it would have been obvious to a person of ordinary skill in the art to choose the claimed species or subgenus from the genus, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214. “Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties.” Thus the cited prior art meets limitations of the instant claims.
Based on the above established facts, it appears that the teachings of above cited prior art read applicants’ compound.  
Therefore, all the claimed elements were known in the prior art and one skilled person in the art could have modified the elements as claimed by known methods and would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Considering objective evidence present in the application indicating obviousness or nonobviousness
To establish a prima facie case of obviousness, three basic criteria must be met: (1) the prior art reference must teach or suggest all the claim limitations; (2) there must be some suggestion or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; and (3) there must be a reasonable expectation of success; and (MPEP § 2143).
In this case, Winter teaches genus, which encompass applicants’ compound for using in making a thin film on a substrate.   
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).  See MPEP 2143 -  Examples of Basic Requirements of a Prima Facie Case of Obviousness [R-9].
In this case at least prong (E)    “Obvious to try”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would apply.  
The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at ___, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  It is well within the skill of the organic chemist to recognize the fact that applicants claimed process is nothing but the combination of known individual chemical processes.  Further, there is a reasonable expectation of success that the Ir metal may be selected from the list of M and can be made from teachings of the above cited prior art. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited references and to make the instantly claimed compound with a reasonable expectation of success.  
Allowable subject Matter
Claims 5 and elected species, present allowable subject matter over the prior art on record.
Objection
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
No Claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623